Citation Nr: 1411486	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for service-connected right shoulder rotator cuff tear, post-operative, with degenerative arthritis, in excess of 10 percent from May 1, 2007 to March 18, 2010, and in excess of 20 percent therefrom.  

2.  Entitlement to extension of the temporary total rating assigned for convalescence for surgery on the right shoulder beyond May 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

FINDINGS OF FACT

1.  For the entire rating period (i.e., from August 16, 2007 forward), due to painful right arm motion, the Veteran's right shoulder disability has been manifested by limited right arm motion limited at approximately the shoulder level, and a well-healed residual surgical scar.  

2.  Right shoulder surgery performed on February 14, 2007 necessitated an initial period of convalescence from February 15, 2007 through August 15, 2007 due to severe post-operative residuals causing inability to lift or perform work during the period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, but no higher, for the service-connected right shoulder rotator cuff tear, post-operative, with degenerative arthritis from August 16, 2007 to March 18, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for service-connected right shoulder rotator cuff tear, post-operative, with degenerative arthritis have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of a temporary total disability rating from May 1, 2007 through August 15, 2007, for convalescence following right shoulder surgery on February 14, 2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings (i.e., staged rating) assigned for the right shoulder disability following the grant of service connection.  The Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the RO provided the Veteran VA medical examinations in connection with the appeal in August 2007 and March 2010.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners took a thorough history of the right shoulder disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners had adequate facts and data regarding the history and condition of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 
19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The medical examiner also considered the Veteran's subjective complaints as it related to current right shoulder symptomatology and its effects on his daily life, and performed a thorough physical evaluation of the Veteran's right shoulder.  For these reasons, the Board finds that the medical examination report is adequate for deciding the initial rating appeal.

In the April 2012 Statement in lieu of VA Form 646 and the December 2013 Appellant's Brief, the representative argued that the Veteran should be provided with another VA medical examination due to the worsening of the condition; however, the Board does not find that further medical examination is needed or required by the VCAA.  The representative has not described any additional symptoms or functional impairment related to the Veteran's right shoulder disability that were not previously considered and accounted for in the March 2010 VA medical examination and are now present.  The evidence shows that the Veteran's complaints of intermittent pain, numbness and tingling in the right upper extremity, which were reported at the March 2010 VA medical examination, have been attributed to the diagnosis of diabetic peripheral neuropathy of the right upper extremity for which service connection is established with a 10 percent rating.  See the September 2012 VA medical examination report and September 2012 rating decision.  In consideration of the foregoing, the Board finds that the representative's request for another VA medical examination is merely argument and is not based on an actual assertion of worsening condition from the Veteran or the evidence of record of right shoulder disability worsening; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  Additional treatment records found in the Veteran's Virtual VA folder were considered by the RO in the first instance.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

The Board's decision on the issue of temporary total rating for convalescence represents a full grant of the benefit for the maximum period provided under 38 C.F.R. § 4.30; therefore, no further VCAA duties to notify or assist are required, and no further explanation regarding VCAA compliance is required as to this issue. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Evaluation Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Right Shoulder Disability Rating Analysis

Excluding the period of convalescence following the February 2007 right shoulder surgery, which is discussed further below, the Veteran's right shoulder disability has been rated at 10 percent prior to March 18, 2010, and rated at 20 percent therefrom under the criteria at 38 C.F.R. § 4.71a, DC 5201, for limitation of arm motion.  The Veteran is right arm dominant.  

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003). 

After review of the lay and medical evidence of record relevant to the rating period, the Board finds that the evidence is in equipoise on the question of whether the Veteran's right shoulder disability is manifested by painful right arm motion limited to shoulder level such that the criteria for a 20 percent rating under DC 5201 are met for the portion of the rating period prior to March 18, 2010.  At the August 2007 VA medical examination, right shoulder flexion was from 0 degrees to 140 degrees, with pain beginning at 110 degrees on both active and passive range of motion.  Right shoulder abduction was from 0 degrees to 120 degrees, with pain beginning at 90 degrees on active range of motion and pain beginning at 80 degrees on passive range of motion.  Thus, although the Veteran was able to perform right shoulder flexion and abduction well above shoulder level, painful motion began approximately at shoulder level, particularly on abduction.  See VAOPGCPREC 9-98 (interpreting that joint motion effectively ends where pain of the joint begins).  After consideration of the foregoing, to include Deluca factors such as painful motion, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates a disability picture that more closely approximates painful right shoulder motion limited to shoulder level; therefore, an initial disability rating of 20 percent is warranted for the portion of the rating period prior to March 18, 2010.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Because the Veteran is now rated at 20 percent for the entire rating period under DC 5201, the Board next finds that the evidence weighs against a finding that a disability rating in excess of 20 percent is warranted under DC 5201 for the entire rating period.  The evidence does not show the right shoulder disability is for any period manifested by right arm motion limited to midway between the side and shoulder level, or worse, at any time during the rating period.  Right shoulder motion has been, at most, limited to 80 degrees on abduction during the rating period, which more nearly approximates limited right arm motion to shoulder level and is contemplated in the current 20 percent rating.

Under DC 5200 for ankylosis of the scapulohumeral articulation, a 30 percent rating is prescribed for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 40 percent rating is prescribed for ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 50 percent rating is prescribed for unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  Because the evidence does not show that the Veteran has ankylosis of the scapulohumeral articulation, the criteria for an initial rating in excess of 20 percent under DC 5200 are not met for the entire rating period.

Under DC 5202 for other impairment of the humerus, a 20 percent rating is warranted for malunion of the major humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the major extremity with guarding of movement only at the shoulder level.  A 30 percent rating is warranted for malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. 
§ 4.71a.  At the August 2007 VA medical examination, the radiologic report noted a "minimal" irregularity present in the greater tuberosity of the humerus.  This evidence, as well as other evidence of record, does not show the right shoulder disability is manifested by impairment of the humerus to the degree required for even a compensable rating under DC 5202, which requires moderate deformity of the humerus for a 20 percent rating.  The evidence also does not show that the right shoulder disability is manifested by recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus; therefore, the criteria for an initial rating in excess of 20 percent, to include consideration of a potential separate rating, under DC 5202 are not met for the entire rating period.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is prescribed for malunion of a clavicle or scapula, or nonunion without loose movement of the major extremity.  A 20 percent rating requires nonunion with loose movement or dislocation of the major extremity.  The disability may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a.  Because the evidence does not show that the right shoulder disability is manifested by impairment of the clavicle or scapula, the criteria for an initial rating in excess of 20 percent, to include consideration of a potential separate rating, under DC 5203 are not met for the entire rating period.

Moreover, because the evidence shows that the Veteran's residual right shoulder surgical scar has been described as well healed, not painful or unstable, and covering an area less than 6 square inches, no compensable residuals are shown during the rating period to warrant a separate compensable rating for the Veteran's surgical scar under DC 7801 (scars not on the head, face, or neck that are deep or cause limited motion), DC 7802 (scars not on the head face, or neck that are superficial and do not cause limited motion), DC 7803 (scars that are superficial and unstable), DC 7804 (scars that are superficial and painful on examination).  38 C.F.R. § 4.71a (in effect prior to October 23, 2008).  Furthermore, because the 20 percent rating under DC 5201 already contemplates the limitation of function of the right shoulder disability, a separate rating under DC 7805 for the same limitation of function (scars rated on limitation of function of the affected part) would be pyramiding.  38 C.F.R. § 4.14 (avoidance of pyramiding).  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 20 percent rating under DC 5201.  For the entire rating period, the evidence shows that the Veteran's right shoulder disability is manifested by painful right arm motion limited to shoulder level and a well-healed residual surgical scar that is not painful or unstable, and covers an area less than 6 square inches.  These manifestations, which include consideration of Deluca factors, are contemplated by the 20 percent rating under DC 5201 for the entire rating period.  The schedular criteria under DC 5201 contemplate various symptoms of right shoulder disability resulting in functional impairment, to include limitation of arm motion.  The rating schedule, which was designed as a guide for evaluating the average impairment in earning capacity as a result of disability, provides a 20 percent rating for the degree of impairment demonstrated by the Veteran.  Thus, the symptoms and functional impairment related to the Veteran's right shoulder disability are adequately compensated by the 20 percent disability rating under DC 5201.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's right shoulder disability, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.

Temporary Total Disability Rating Extension Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a).  Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  38 C.F.R. § 4.30(b)(1).  

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery. 

The Veteran essentially contends that he is entitled to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond May 1, 2007, based on a need for convalescence following the February 14, 2007 right shoulder surgery, until August 2007.  He contends that he was unable to lift or perform any work for a period of six months following the right shoulder surgery.  The Veteran does not contend and the evidence does not show that convalescence extended beyond six months following the February 2007 right shoulder surgery.   

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the evidence demonstrates a convalescence period of six months (i.e., convalescence from February 15, 2007 until August 15, 2007) after the February 14, 2007 right shoulder surgery.  On the August 2010 VA Form 21-4138, the Veteran wrote that he was unable to use the right arm and unable to work until August 2007 due to the right shoulder surgery.  Also, in an August 2010 VA primary care note, the primary care physician noted that the Veteran required a sling for a month, and five to six months of physical therapy following the February 2007 right shoulder surgery, and was unable to lift or perform any work during the period.  

Although VA treatment records dated from February 2007 to August 2007 do not specifically show that the Veteran was unable to lift or perform any work during the period from May 1, 2007 to August 14, 2007, the VA treatment records do show that the Veteran was instructed to do nothing actively for the first six weeks after the February 14, 2007 right shoulder surgery, and started physical therapy on March 28, 2007.  After having undergone approximately two weeks of physical therapy, on April 26, 2007, the treating VA orthopaedist ordered six additional weeks of physical therapy particularly focused on active range of motion, strengthening, and posterior capsule stretching.  At a follow-up appointment on June 7, 2007, a treating VA physician ordered another six weeks of physical therapy to focus on aggressive posterior capsule stretching and range of motion exercises.  At a subsequent follow-up appointment, on July 17, 2007, the treating VA physician noted that the Veteran had been progressing well, reported improvement, and still had a few more sessions to go with physical therapy.  The treating physician also encouraged the Veteran to continue the physical therapy and self-directed exercises to get more internal rotation at that time.  

Thus, the VA treatment records, particularly records dated from April 2007 to July 2007, show that treating physicians repeatedly extended the Veteran's period of physical therapy for the right shoulder from late April 2007 to early June 2007 to focus on improving range of motion and strengthening, as well as posterior capsule tightness.  At the July 17, 2007 appointment, the treating physician noted that there were a few more physical therapy sessions scheduled and encouraged the Veteran to continue with physical therapy until internal rotation improved.  The Board finds that the evidence collectively shows that the Veteran had severe post-operative residuals following the February 2007 right shoulder surgery, and, when considered together with the Veteran's lay statement and the August 2010 VA treatment record, supports a finding that the Veteran was unable to lift or perform any work for the six months following the February 2007 right shoulder surgery.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that severe post-operative residuals following the Veteran's February 2007 right shoulder surgery necessitated a convalescent period of six months; therefore, the criteria under 38 C.F.R. § 4.30(b)(1) for an extension of a temporary total disability rating from May 1, 2007 to August 15, 2007 are met.  This extension represents the maximum period for which a temporary total rating for convalescence may be granted; therefore, this Board decision represents a full grant of the benefit sought on appeal as to this issue, so that no further discussion of the issue is warranted.  See 38 C.F.R. § 4.30(b)(1) (total ratings for convalescence may be extended for one, two, or three months beyond the initial three months).  

The Board has further found that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2010 VA medical examination, the Veteran reported that he retired in 2005 based on his age and/or duration of work.  The March 2010 VA medical examiner noted only that pain with lifting above shoulder level had an effect on the Veteran's usual daily activities, which is the symptomatology and functional limitation specifically contemplated by the 20 percent rating under DC 5201.  Although the Veteran has reported that he was unable to lift or perform any work during the six-month convalescence period after the February 2007 right shoulder surgery, he did not allege that he continued to be 

unable to work due to the right shoulder disability after the six-month period of convalescence ended; therefore, the Veteran has not alleged, and the record does not suggest, that the Veteran is rendered unemployable due to the service-connected right shoulder disability to reasonably raise a TDIU claim.        


ORDER

An initial rating of 20 percent, and no higher, for the portion of the rating period from August 15, 2007 to March 18, 2010, for service-connected right shoulder rotator cuff tear, post-operative, with degenerative arthritis is granted; an initial rating in excess of 20 percent for any period is denied.  

An extension of a temporary total disability rating from May 1, 2007 through August 15, 2007, for convalescence following right shoulder surgery on February 14, 2007, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


